AdvanceDesigns® Variable Annuity SecureDesigns® Variable Annuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated February 26, 2010, To Prospectus Dated May 1, 2009 Important Information about Janus Aspen INTECH Risk-Managed Core Portfolio This Supplement updates certain information in the Prospectus. Please read this Supplement carefully and retain it for future use. The purpose of this Supplement is to advise you of the impending liquidation of the Janus Aspen INTECH Risk-Managed Core Portfolio fund (referred to herein as “the Fund”), which underlies a Subaccount. The Fund will be liquidated on or about
